Citation Nr: 1430821	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis.
 
3.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left lower fibular fracture residuals with left ankle traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2012, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2012, the Board remanded the case for further development, namely a VA examination.  The requested examination report provides inadequate rationale and does not comply with the remand directives.  Specifically, the examiner failed to discuss the May 2007 private physician statements of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's knee and right ankle disabilities are caused by his service-connected left ankle disability.  

The examiner must discuss:

(i).  Dr. Temkin-Smith's May 2007 opinion that the Veteran's knee instability may have caused his right ankle disability; and 

(ii).  Dr. Garcia's May 2007 opinion that the Veteran's left ankle disability affects his knees and right ankle.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



